972 F.2d 342
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of AMERICA, Plaintiff-Appellee,v.Michael Anthony CAPUTO, Defendant-Appellant.
No. 91-6333.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 13, 1992Decided:  July 29, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.
Michael Anthony Caputo, Appellant Pro Se.
Erika Wies Nijenhuis, Office of the United States Attorney, Alexandria, Virginia, for Appellee.
E.D.Va.
VACATED AND REMANDED.
Before HALL, SPROUSE, and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Michael Anthony Caputo appeals from the district court's order denying Caputo's motions filed pursuant to Fed.  R. Crim.  P. 32.1(b) and 28 U.S.C. § 2255 (1988).  Our review of the record discloses that Caputo has completely served the sentence which his motions attack and that he does not challenge the validity of the underlying convictions.  Accordingly, his appeal is moot.   See Lane v. Williams, 455 U.S. 624 (1982).  Accordingly, we vacate the judgment of the district court and remand for entry of an order dismissing the motions as moot.   See United States v. Munsingwear, 340 U.S. 36, 39-40 (1950).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

VACATED AND REMANDED